Citation Nr: 1605037	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-14 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right leg scar with weakness.

2.  Entitlement to service connection for limb girdle muscular dystrophy.

3.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety and chronic dysthymia, to include as due to right leg disability and/or muscular dystrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to January 1970.

The Appellant's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefits sought on appeal.

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been re-characterized as an acquired psychiatric disorder, to include the Appellant's current psychiatric diagnoses.

On her March 2010 VA-Form 9 (substantive appeal), the Appellant requested a Board hearing; however, she withdrew such request in September 2011.

A November 2011 rating decision denied the Appellant's service connection claim for a heart condition.  She filed a timely notice of disagreement in April 2012.  In September 2013, the RO issued a statement of the case (SOC); however, the Appellant has not filed a substantive appeal in this matter.  Consequently, this matter is not before the Board at this time.

The Board notes that, in addition to the paper claims file, the Appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, aside from a December 2015 Written Brief Presentation from the Appellant's representative, the Appellant's VBMS file does not contain any additional relevant documents at this time.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Appellant if further action, on her part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In April 2009, the AOJ issued a memorandum in which it was determined that the Appellant's service records, to include treatment and personnel records, as well as her DD-214 were unavailable.  The Board is cognizant of its heightened duty when such records are missing.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Appellant has consistently reported in several statements that while she was serving on active duty, a tanker that was near her exploded and she was knocked unconscious and sustained a right leg acid burn.  She indicated that she has a scar as a result of the acid burn and she currently experiences pain.  

The Appellant also reported that her muscular dystrophy was the reason for her service discharge as she was unable to continue with her duties.  She reported that she started to feel leg weakness and cramping during her active duty service.  Post service treatment records indicate that the Appellant's neurological disability manifested prior to service when she was 13 years old.  The Board notes, however, a September 2005 private treatment record from Dr. M.A.S. indicates that the Appellant was seen in 1971 and there was a 2-year history of cramps and weakness in her legs.  The Board observes that 2 years prior was in 1969 which possibly could have incurred during her military service.  An examination is needed to obtain an opinion as to whether the Appellant's current limb girdle muscular dystrophy is related to her complaints of leg weakness and cramping noted during service, and whether her disability clearly and unmistakably pre-existed service and was not aggravated in service.

Relevant to the diabetes mellitus, the Appellant contends that such is directly related to service or due to exposure to Agent Orange while she was stationed in Saigon, Vietnam.  As noted, the Appellant's service records are not available, so there is no evidence that she had service in Vietnam.  Therefore, she is not entitled to a presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6).  Further development, however, is necessary to determine whether the Appellant satisfies the presumption under 38 C.F.R. § 3.309(e) or is entitled to direct service connection for her diabetes.  The Appellant has stated that in the early 1970s, her physician, who is now deceased, told her she was diabetic.  She indicated that her blood sugars would fluctuate and that she was always feeling faint.  Private treatment records include a March 2007 record that documents the Appellant's 7-year history of diabetes mellitus, type II.

With regards to the psychiatric disability, the Appellant reported that while she was in Saigon, Vietnam, she feared for her safety, as a Vietnamese soldier attacked her and she had to shoot him with her military weapon.  The Appellant also reported that she experiences anxiety and depression because of her leg weakness and pain.  Post-service private treatment records, to include an August 2008 mental health evaluation show diagnoses of depression, anxiety, chronic dysthymia, and PTSD by history.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Further, as the Appellant has also indicated that she experiences symptomatology due to her lower extremity pain and weakness, such issue is inextricably intertwined with the right lower extremity and muscular dystrophy claims.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on an Appellant's claim for the second issue).

The Board notes, the Appellant, as a layperson, is competent to report observable symptoms, such as experiencing pain, weakness, fainting, anxiety and depression.  Duenas v. Principi, 18 Vet. App. 512 (2004).  This is sufficient evidence to warrant examinations, since there is competent lay evidence of injury/incident in service, current symptoms of disability, and a report of symptoms since service that suggests a possible association to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that appropriate VA examinations are necessary in these matters to assist in determining the etiology of the Appellant's claimed disabilities.

Moreover, the Board finds the formal finding of unavailability of the Appellant's service treatment records require that the Appellant's lay statements regarding service incurrence and continuity of symptomatology should be considered as truthful unless the examiner can articulate a medical or other rationale as the basis for discounting such statements.  

Finally, while on remand, the Appellant should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to her disabilities on appeal.  Thereafter, such records should be obtained for consideration in her appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to her disabilities on appeal.  Thereafter, such records should be obtained for consideration in her appeal. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the appellant's 201 File (Personnel folder) and any outstanding VA treatment records.  If the Personnel records are not available, a formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) must be entered and the Appellant must be provided with appropriate notice under 38 C.F.R. § 3.159(e), and give him an opportunity to respond

3.  After all records and/or responses have been received; the Appellant should be afforded an appropriate VA examination so as to determine the etiology of her right leg scar.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Appellant's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner must determine if the Appellant has any residuals from an acid burn, namely a scar to her right leg.  If such is found, the examiner should opine whether it is as likely as not (i.e., a 50 percent or greater probability) due to her military service.  In providing this opinion, the examiner must take into consideration that the Appellant's service treatment records are not available; however, consideration should be given to the private treatment records, as well as the Appellant's statements regarding her military service and the continuity of symptomatology.
The examiner should state whether the Appellant's lay statements regarding her symptoms are consistent with the medical principles involved.  Citations to any medical literature used in offering this opinion should be provided.  If the examiner rejects the Appellant's reports of symptomatology, he or she must provide a reason for doing so.

4.  After all records and/or responses have been received; the Appellant should be afforded an appropriate VA examination so as to determine the etiology of her limb girdle muscular dystrophy.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Appellant's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner must opine as to whether the limb girdle muscular dystrophy clearly and unmistakably preexisted the period of service from June 1969 to January 1970.

If the examiner finds that the Appellant's limb girdle muscular dystrophy clearly and unmistakably preexisted service, the examiner should opine as to the basis for the finding of clearly and unmistakably preexisting service and whether such disorder was clearly and unmistakably not aggravated (clearly and unmistakably underwent no permanent increase in disability beyond natural progression).

If the examiner finds that the Appellant's limb girdle muscular dystrophy did not clearly and unmistakably preexist service and/or was not clearly and unmistakably aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability had its onset during the period of service from June 1969 to January 1970, or is otherwise the result of a disease or injury during that period of service.

In providing this opinion, the examiner must take into consideration that the Appellant's service treatment records are not available; however, consideration should be given to the private treatment records, as well as the Appellant's statements regarding her military service and the continuity of symptomatology.

The examiner should state whether the Appellant's lay statements regarding her symptoms are consistent with the medical principles involved.  Citations to any medical literature used in offering this opinion should be provided.  If the examiner rejects the Appellant's reports of symptomatology, he or she must provide a reason for doing so.

5.  After all records and/or responses have been received; the Appellant should be afforded an appropriate VA examination so as to determine the etiology of her diabetes mellitus.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Appellant's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The Appellant should be asked to provide a complete medical history, if possible.  The examiner should note that there is no official record of any in-service exposure to herbicides during the Appellant's active service.  The Appellant should be asked to give a detailed description of her exposure and how she came to believe that she was exposed to herbicides/Agent Orange.  Based on a review of the Appellant's claims file and the results of her physical examination, and the Appellant's statements regarding the development and treatment of her claimed disorder, the examiner should specifically address the following:

a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus, is related to active service or any incident of service.  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the examiner is unable to offer an opinion, an explanation should be provided.

b) Request that the Appellant provide, in as much detail as possible, information regarding her contended exposure to Agent Orange or any other herbicide during service.  The examiner should ask the Appellant questions such as: 1) For how long does she assert she was exposed to herbicides? 2) What were his duties while she was on active duty?  3.) How does she know that the substance she was exposed to was Agent Orange or herbicides.  All responses should be included in the examiner's report.

In providing this opinion, the examiner must take into consideration that the Appellant's service treatment records are not available; however, consideration should be given to the private treatment records, as well as the Appellant's statements regarding her military service and the continuity of symptomatology.

The examiner should state whether the Appellant's lay statements regarding her symptoms are consistent with the medical principles involved.  Citations to any medical literature used in offering this opinion should be provided.  If the examiner rejects the Appellant's reports of symptomatology, he or she must provide a reason for doing so.

6.  After all records and/or responses have been received; the Appellant should be afforded an appropriate VA examination so as to determine the etiology of her psychiatric disability.  The examiner should review the entire claims file, including a complete copy of this remand, and consider the Appellant's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on a review of the Appellant's claims file and the results of her examination, and the Appellant's statements regarding the development and treatment of her claimed disorder, the examiner should specifically address the following:

a) State whether the Appellant currently suffers from PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association. 

b) Thereafter, state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Appellant currently suffers from PTSD as a result of her time in active duty service.

c) State whether the Appellant currently suffers from any other psychiatric disorder.

d) Thereafter, state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Appellant currently suffers from this/these disabilities as a result of her time in active duty service.

e) All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the examiner is unable to offer an opinion, an explanation should be provided.

The examiner should also offer an opinion as to whether each psychiatric diagnosis is caused OR aggravated by her right leg scar pain and or limb girdle muscular dystrophy (if such are found to be related to service).  If aggravation is found, the examiner should determine, if possible, to what extent the acquired psychiatric disability was aggravated beyond the natural progression of such disease.

In providing any and all opinions, the examiner should take into consideration that the Appellant's service treatment records are not available and a stressor (PTSD) has not been verified; however, consideration should be given to the private treatment records, as well as the Appellant's statements regarding her military service and the continuity of symptomatology.

The examiner should state whether the Appellant's lay statements regarding her symptoms are consistent with the medical principles involved.  Citations to any medical literature used in offering this opinion should be provided.  If the examiner rejects the Appellant's reports of symptomatology, he or she must provide a reason for doing so.

7.  Once the above actions have been completed, readjudicate the Appellant's claims.  If the benefits remain denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


